Order entered May 16, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01479-CV

                        IN THE INTEREST OF J.R.W., A CHILD

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-56410-2010

                                        ORDER
       We GRANT appellee’s May 12, 2016 opposed motion for extension of time to file brief.

Appellee’s brief is DUE June 6, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE